Citation Nr: 0900600	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  08-11 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for residuals of an osteotomy, impairment of bite.

2.  Entitlement to an initial rating greater than 10 percent 
for residuals of an osteotomy, impairment of speech.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1972 to January 1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran had a hearing before 
the Board in October 2008 and the transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges the residuals of his in-service osteotomy 
are currently manifested by a severe overbite requiring him 
to cut food in tiny pieces and impairing his ability to 
speak.  He alleges his condition has required several 
replacement prostheses, three to four emergency room 
treatments over the last six months, and significant 
occupational impairment.

The veteran testified during his hearing before the Board 
that he was scheduled to see a periodontist at the VA Medical 
Center (VAMC) in Orangeburg, West Virginia on November 2, 
2008.  Those records were never obtained and, indeed, no 
records from Orangeburg, West Virginia are currently in the 
claims folder.  VA records are considered part of the record 
on appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for 
VA medical records should be made since the evidence may not 
be currently complete. The RO should also take this 
opportunity to obtain treatment records from the VAMC in 
Martinsburg, West Virginia from May 2008 to the present.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).

The veteran was last afforded a VA examination in June 2005, 
over three years ago.  At that time, the examiner noted the 
veteran's inability to bite and chew effectively and his 
ability to efficiently pronounce spoken words.  The examiner 
also noted the veteran was missing all of his maxillary teeth 
and all but two teeth in the mandibular arch.  The examiner 
indicated the missing teeth were replaced by an "ill 
fitting" prosthesis.  The examiner also noted mandible bone 
loss, but did not elaborate on the extent of the bone loss.  

VA outpatient treatment records since the VA examination 
indicate the veteran was fitted for many replacement 
prostheses after previous ones failed.  The treatment records 
also indicate the veteran's continued problems with speech, 
to include December 2006 and January 2007 treatment records 
indicating the veteran's exaggerated "s" sound.  

The veteran further alleges that his conditions are disabling 
for his specific job where he deals with vendors on a daily 
basis where he is required to speak for lengthy periods of 
time.  He testified he often gets "tongue-tied" at work 
causing embarrassment.  

In light of the veteran's testimony, subsequent treatment 
records, and records that may be currently missing, a new VA 
examination is indicated.  The RO should also consider the 
veteran's contention that extraschedular ratings are 
warranted.



Accordingly, the case is REMANDED for the following action:

1. Obtain the veteran's medical records 
for treatment of his claimed conditions 
from the VAMC in Orangeburg, West Virginia 
from February 2002 to 2008 and from the 
VAMC in Martinsburg, West Virginia from 
May 2008 to the present. All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available. 
 
2.  After the above development is 
complete and the records are obtained, 
schedule the veteran for appropriate VA 
examinations to ascertain the severity of 
his service- connected overbite and speech 
impairment to ascertain the extent and 
severity of any and all residuals from the 
veteran's in-service osteotomy. The claims 
file must be made available to and 
reviewed by the examiners in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. All pertinent symptomatology and 
findings should be reported in detail, to 
include the extent of any bone loss, 
whether missing teeth are replaceable with 
suitable prostheses and the extent of the 
veteran's speech impairment.  The 
examiners should also comment on the 
overall affect his disabilities have on 
his employability and daily life.

3.  Thereafter, readjudicate the veteran's 
claims specifically considering whether 
referral for extraschedular considerations 
is warranted. If the claims remain denied, 
issue a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims is both critical and appreciated.  The appellant is 
also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

The claims must be afforded expeditious treatment. 



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

